OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX Amendment No.1 ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03462 The Flex-funds Exact name of registrant as specified in charter) 6125 Memorial Drive, Dublin, Ohio 43017 (Address of principal executive offices)(Zip code) Robert S. Meeder, Jr., 6125 Memorial Drive, Dublin, Ohio 43017 (Name and address of agent for service) Registrant’s telephone number, including area code: 614-766-7000 Date of fiscal year end: December 31 Date of reporting period: June 30, 2009 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: The Muirfield Fund®, The Dynamic Growth Fund, The Aggressive Growth Fund, The Defensive Balanced Fund, The Strategic Growth Fund, The U.S. Government Bond Fund and The Money Market Fund held no securities during the period covered by this report in which there was a security holder vote.Accordingly there are no proxy votes to report. THE TOTAL RETURN UTILITIES FUND Name Security Meeting Type Ticker Meeting Date Item Proposal Type Vote P.T. TELEKOMUNIKASI INDONESIA, TBK Special TLK 19-Sep-2008 01 Miscellaneous Corporate Governance Management Abstain P.T. TELEKOMUNIKASI INDONESIA, TBK Special TLK 19-Sep-2008 02 Miscellaneous Corporate Governance Management For SIERRA PACIFIC RESOURCES Special SRP 19-Nov-2008 01 Approve Company Name Change Management For BCE INC. 05534B760 Annual BCE 17-Feb-2009 02 Ratify Appointment of Independent Auditors Management For BCE INC. 05534B760 Annual BCE 17-Feb-2009 03 S/H Proposal - Corporate Governance Shareholder Against BCE INC. 05534B760 Annual BCE 17-Feb-2009 04 S/H Proposal - Corporate Governance Shareholder Against BCE INC. 05534B760 Annual BCE 17-Feb-2009 05 S/H Proposal - Change Compensation Structure Shareholder Against BCE INC. 05534B760 Annual BCE 17-Feb-2009 06 S/H Proposal - Add Women & Minorities to Board Shareholder Against BCE INC. 05534B760 Annual BCE 17-Feb-2009 07 S/H Proposal - Increase Disclosure of Executive Compensation Shareholder Against BCE INC. 05534B760 Annual BCE 17-Feb-2009 08 S/H Proposal - Advisory Vote Executive Pay Shareholder Against BCE INC. 05534B760 Annual BCE 17-Feb-2009 09 S/H Proposal - Limit Compensation Shareholder Against BCE INC. 05534B760 Annual BCE 17-Feb-2009 10 S/H Proposal - Corporate Governance Shareholder For BCE INC. 05534B760 Annual BCE 17-Feb-2009 11 S/H Proposal - Adopt Cumulative Voting Shareholder For EQT CORPORATION 26884L109 Annual EQT 22-Apr-2009 2 Ratify Appointment of Independent Auditors Management For EQT CORPORATION 26884L109 Annual EQT 22-Apr-2009 3 Approve Stock Compensation Plan Management Against EQT CORPORATION 26884L109 Annual EQT 22-Apr-2009 4 Adopt Employee Stock Purchase Plan Management For THE AES CORPORATION 00130H105 Annual AES 23-Apr-2009 02 Ratify Appointment of Independent Auditors Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1A Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1B Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1C Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1D Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1E Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1F Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1G Election of Directors (Majority Voting) Management Against AT&T INC. 00206R102 Annual T 24-Apr-2009 1H Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1I Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1J Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1K Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1L Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1M Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1N Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 1O Election of Directors (Majority Voting) Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 02 Ratify Appointment of Independent Auditors Management For AT&T INC. 00206R102 Annual T 24-Apr-2009 03 Authorize Common Stock Increase Management Against AT&T INC. 00206R102 Annual T 24-Apr-2009 04 S/H Proposal - Political/Government Shareholder For AT&T INC. 00206R102 Annual T 24-Apr-2009 05 S/H Proposal - Proxy Process/Statement Shareholder Against AT&T INC. 00206R102 Annual T 24-Apr-2009 06 S/H Proposal - Adopt Cumulative Voting Shareholder For AT&T INC. 00206R102 Annual T 24-Apr-2009 07 S/H Proposal - Establish Independent Chairman Shareholder For AT&T INC. 00206R102 Annual T 24-Apr-2009 08 S/H Proposal - Executive Compensation Shareholder For AT&T INC. 00206R102 Annual T 24-Apr-2009 09 S/H Proposal - Executive Compensation Shareholder For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1A Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1B Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1C Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1D Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1E Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1F Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1G Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 1H Election of Directors (Majority Voting) Management For MDU RESOURCES GROUP, INC. Annual MDU 28-Apr-2009 02 Ratify Appointment of Independent Auditors Management For NV ENERGY, INC. 67073Y106 Annual NVE 30-Apr-2009 02 Classify/Stagger Board of Directors Management For NV ENERGY, INC. 67073Y106 Annual NVE 30-Apr-2009 03 Ratify Appointment of Independent Auditors Management For ITRON, INC. Annual ITRI 05-May-2009 1A Election of Directors (Majority Voting) Management For ITRON, INC. Annual ITRI 05-May-2009 1B Election of Directors (Majority Voting) Management For ITRON, INC. Annual ITRI 05-May-2009 1C Election of Directors (Majority Voting) Management For ITRON, INC. Annual ITRI 05-May-2009 2 Ratify Appointment of Independent Auditors Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1A Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1B Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1C Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1D Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1E Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1F Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1G Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1H Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1I Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1J Election of Directors (Majority Voting) Management Against EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 1K Election of Directors (Majority Voting) Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 02 Adopt Omnibus Stock Option Plan Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 03 Adopt Employee Stock Purchase Plan Management For EL PASO CORPORATION 28336L109 Annual EP 06-May-2009 04 Ratify Appointment of Independent Auditors Management For SPECTRA ENERGY CORP Annual SE 07-May-2009 01 Declassify Board Management For SPECTRA ENERGY CORP Annual SE 07-May-2009 03 Ratify Appointment of Independent Auditors Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1A Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1B Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1C Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1D Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1E Election of Directors (Majority Voting) Management Against VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1F Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1G Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1H Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1I Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1J Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1K Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 1L Election of Directors (Majority Voting) Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 02 Ratify Appointment of Independent Auditors Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 03 Miscellaneous Compensation Plans Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 04 Approve Stock Compensation Plan Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 05 Approve Stock Compensation Plan Management For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 06 S/H Proposal - Executive Compensation Shareholder Against VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 07 S/H Proposal - Proxy Process/Statement Shareholder Against VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 08 S/H Proposal - Separate Chairman/Coe Shareholder For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 09 S/H Proposal - Adopt Cumulative Voting Shareholder For VERIZON COMMUNICATIONS INC. 92343V104 Annual VZ 07-May-2009 10 S/H Proposal - Executive Compensation Shareholder For BCE INC. 05534B760 Annual BCE 07-May-2009 02 Ratify Appointment of Independent Auditors Management For BCE INC. 05534B760 Annual BCE 07-May-2009 3A Miscellaneous Shareholder Proposal Shareholder Against BCE INC. 05534B760 Annual BCE 07-May-2009 3B Miscellaneous Shareholder Proposal Shareholder Against BCE INC. 05534B760 Annual BCE 07-May-2009 3C Miscellaneous Shareholder Proposal Shareholder Against BCE INC. 05534B760 Annual BCE 07-May-2009 3D Miscellaneous Shareholder Proposal Shareholder Against BCE INC. 05534B760 Annual BCE 07-May-2009 3E Miscellaneous Shareholder Proposal Shareholder Against BCE INC. 05534B760 Annual BCE 07-May-2009 3F Miscellaneous Shareholder Proposal Shareholder For BCE INC. 05534B760 Annual BCE 07-May-2009 3G Miscellaneous Shareholder Proposal Shareholder Against BCE INC. 05534B760 Annual BCE 07-May-2009 3H Miscellaneous Shareholder Proposal Shareholder Against COVANTA HOLDING CORPORATION 22282E102 Annual CVA 07-May-2009 02 Amend Stock Option Plan Management For COVANTA HOLDING CORPORATION 22282E102 Annual CVA 07-May-2009 03 Ratify Appointment of Independent Auditors Management For AMERICAN WATER WORKS COMPANY, INC. Annual AWK 08-May-2009 2 Ratify Appointment of Independent Auditors Management For AMERICAN WATER WORKS COMPANY, INC. Annual AWK 08-May-2009 3 Amend Omnibus Stock Option Plan Management For NORTHEAST UTILITIES Annual NU 12-May-2009 02 Ratify Appointment of Independent Auditors Management For NORTHEAST UTILITIES Annual NU 12-May-2009 03 Transact Other Business Management Against NISOURCE INC. 65473P105 Annual NI 12-May-2009 1A Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1B Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1C Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1D Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1E Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1F Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1G Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1H Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1I Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1J Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 1K Election of Directors (Majority Voting) Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 II Ratify Appointment of Independent Auditors Management For NISOURCE INC. 65473P105 Annual NI 12-May-2009 III Miscellaneous Shareholder Proposal Shareholder For NII HOLDINGS, INC. 62913F201 Annual NIHD 12-May-2009 02 Ratify Appointment of Independent Auditors Management For PEPCO HOLDINGS, INC. Annual POM 15-May-2009 02 Ratify Appointment of Independent Auditors Management For QUESTAR CORPORATION Annual STR 19-May-2009 02 Ratify Appointment of Independent Auditors Management For QUESTAR CORPORATION Annual STR 19-May-2009 03 Classify/Stagger Board of Directors Management For QUESTAR CORPORATION Annual STR 19-May-2009 04 Approve Director Liability Insurance Management For QUESTAR CORPORATION Annual STR 19-May-2009 05 Authorize Common Stock Increase Management Against QUESTAR CORPORATION Annual STR 19-May-2009 06 Authorize Preferred Stock Increase Management Against QUESTAR CORPORATION Annual STR 19-May-2009 07 Amend Cash/Stock Bonus Plan Management For QUESTAR CORPORATION Annual STR 19-May-2009 08 S/H Proposal - Election of Directors By Majority Vote Shareholder For QUESTAR CORPORATION Annual STR 19-May-2009 09 S/H Proposal - Advisory Vote Executive Pay Shareholder For AKAMAI TECHNOLOGIES, INC. 00971T101 Annual AKAM 19-May-2009 1A Election of Directors (Majority Voting) Management For AKAMAI TECHNOLOGIES, INC. 00971T101 Annual AKAM 19-May-2009 1B Election of Directors (Majority Voting) Management For AKAMAI TECHNOLOGIES, INC. 00971T101 Annual AKAM 19-May-2009 1C Election of Directors (Majority Voting) Management For AKAMAI TECHNOLOGIES, INC. 00971T101 Annual AKAM 19-May-2009 1D Election of Directors (Majority Voting) Management For AKAMAI TECHNOLOGIES, INC. 00971T101 Annual AKAM 19-May-2009 02 Approve Stock Compensation Plan Management Against AKAMAI TECHNOLOGIES, INC. 00971T101 Annual AKAM 19-May-2009 03 Ratify Appointment of Independent Auditors Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 01 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 02 Dividends Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 3A Election of Directors (Majority Voting) Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 3B Election of Directors (Majority Voting) Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 3C Election of Directors (Majority Voting) Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 3D Election of Directors (Majority Voting) Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 3E Election of Directors (Majority Voting) Management Against CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 3F Election of Directors (Majority Voting) Management Against CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 3G Election of Directors (Majority Voting) Management Against CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 04 Approve Remuneration of Directors and Auditors Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 05 Authorize Directors to Repurchase Shares Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 06 Allot Relevant Securities Management For CHINA MOBILE (HONG KONG) LIMITED 16941M109 Annual CHL 19-May-2009 07 Allot Relevant Securities Management For ONEOK, INC. Annual OKE 21-May-2009 1A Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1B Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1C Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1D Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1E Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1F Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1G Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1H Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1I Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1J Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 1K Election of Directors (Majority Voting) Management For ONEOK, INC. Annual OKE 21-May-2009 02 Ratify Appointment of Independent Auditors Management For QUANTA SERVICES, INC. 74762E102 Annual PWR 21-May-2009 02 Ratify Appointment of Independent Auditors Management For ULTRA PETROLEUM CORP. Annual UPL 21-May-2009 02 Ratify Appointment of Independent Auditors Management For ULTRA PETROLEUM CORP. Annual UPL 21-May-2009 03 Miscellaneous Shareholder Proposal Shareholder For ULTRA PETROLEUM CORP. Annual UPL 21-May-2009 04 Transact Other Business Management Against TELEPHONE AND DATA SYSTEMS, INC. Annual TDS 21-May-2009 02 Adopt Non-Employee Director Plan Management For TELEPHONE AND DATA SYSTEMS, INC. Annual TDS 21-May-2009 03 Ratify Appointment of Independent Auditors Management For TELEPHONE AND DATA SYSTEMS, INC. Annual TDS 21-May-2009 04 Miscellaneous Shareholder Proposal Shareholder For DYNEGY INC. 26817G102 Annual DYN 22-May-2009 02 Ratify Appointment of Independent Auditors Management For DYNEGY INC. 26817G102 Annual DYN 22-May-2009 03 S/H Proposal - Environmental Shareholder For CMS ENERGY CORPORATION Annual CMS 22-May-2009 02 Ratify Appointment of Independent Auditors Management For CMS ENERGY CORPORATION Annual CMS 22-May-2009 03 Amend Stock Compensation Plan Management For CMS ENERGY CORPORATION Annual CMS 22-May-2009 04 Approve Cash/Stock Bonus Plan Management For CMS ENERGY CORPORATION Annual CMS 22-May-2009 05 Approve Charter Amendment Management For GENERAL CABLE CORPORATION Annual BGC 27-May-2009 02 Ratify Appointment of Independent Auditors Management For GENERAL CABLE CORPORATION Annual BGC 27-May-2009 03 Amend Stock Compensation Plan Management For SOUTHERN UNION COMPANY Annual SUG 28-May-2009 02 Ratify Appointment of Independent Auditors Management For SOUTHERN UNION COMPANY Annual SUG 28-May-2009 03 Approve Stock Compensation Plan Management Against FAIRPOINT COMMUNICATIONS, INC. Annual FRP 03-Jun-2009 02 Ratify Appointment of Independent Auditors Management For PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 01 Approve Financial Statements, Allocation of Income, and Discharge Directors Management For PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2A Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2B Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2C Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2D Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2E Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2F Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2G Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2H Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2I Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2J Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2K Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2L Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2M Election of Directors (Majority Voting) Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2A Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2B Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2C Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2D Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2E Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2F Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2G Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2H Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2I Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2J Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2K Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2L Miscellaneous Corporate Governance Management PHILIPPINE LONG DISTANCE TELEPHONE CO. Annual PHI 09-Jun-2009 2M Miscellaneous Corporate Governance Management TELEFONICA, S.A. Annual TEF 22-Jun-2009 01 Adopt Accounts for Past Year Management For TELEFONICA, S.A. Annual TEF 22-Jun-2009 02 Adopt Accounts for Past Year Management For TELEFONICA, S.A. Annual TEF 22-Jun-2009 03 Approve Stock Compensation Plan Management For TELEFONICA, S.A. Annual TEF 22-Jun-2009 04 Approve Acquisition Agreement Management For TELEFONICA, S.A. Annual TEF 22-Jun-2009 05 Authorize Stock Decrease Management For TELEFONICA, S.A. Annual TEF 22-Jun-2009 06 Ratify Appointment of Independent Auditors Management For TELEFONICA, S.A. Annual TEF 22-Jun-2009 07 Miscellaneous Corporate Governance Management For 07/01/08 to 06/30/09 THE QUANTEX FUND Abercrombie & Fitch Co. Meeting Date/Type 06/10/09 AGM Security Shares Voted Record Date 4/15/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James B. Bachmann For Withhold Elect Director Michael S. Jeffries For Withhold Elect Director John W. Kessler For Withhold 2 Ratify Auditors For For 3 Adopt Majority Voting for Uncontested Election of Directors For For 4 Death Benefits/Golden Coffins Against For Advanced Micro Devices, Inc. Meeting Date/Type 02/18/09 EGM Security Shares Voted Record Date 1/15/2009 Ballot Issues Mgmt Vote Rec Cast 1 Approve Issuance of Shares for a Private Placement For For Advanced Micro Devices, Inc. Meeting Date/Type 05/07/09 AGM Security Shares Voted Record Date 3/9/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Waleed Al Mokarrab Al Muhairi For For Elect Director W. Michael Barnes For For Elect Director John E. Caldwell For Against Elect Director Bruce L. Claflin For For Elect Director Frank M. Clegg For For Elect Director H. Paulett Eberhart For For Elect Director Derrick R. Meyer For For Elect Director Robert B. Palmer For For Elect Director Morton L. Topfer For For 2 Ratify Auditors For For 3 Approve Repricing of Options For For 4 Amend Omnibus Stock Plan For For AK Steel Holding Corp. Meeting Date/Type 05/28/09 AGM Security Shares Voted Record Date 3/30/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Richard A. Abdoo For Withhold Elect Director John S. Brinzo For Withhold Elect Director Dennis C. Cuneo For For Elect Director William K. Gerber For For Elect Director Bonnie G. Hill For Withhold Elect Director Robert H. Jenkins For Withhold Elect Director Ralph S. Michael, III For Withhold Elect Director Shirley D. Peterson For For Elect Director James A. Thomson For For Elect Director James L. Wainscott For For 2 Ratify Auditors For For Akamai Technologies, Inc. Meeting Date/Type 05/19/09 AGM Security 00971T101 Shares Voted Record Date 3/31/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director George H. Conrades For For Elect Director Martin M. Coyne II For For Elect Director Jill A. Greenthal For For Elect Director Geoffrey A. Moore For For 2 Approve Omnibus Stock Plan For For 3 Ratify Auditors For For Allegheny Technologies Incorporated Meeting Date/Type 05/07/09 AGM Security 01741R102 Shares Voted Record Date 3/11/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Diane C. Creel For For Elect Director James E. Rohr For For Elect Director Louis J. Thomas For For Elect Director Barbara S. Jeremiah For For 2 Ratify Auditors For For Allied Waste Industries, Inc. Meeting Date/Type 11/14/08 EGM Security Shares Voted Record Date 10/6/2008 Ballot Issues Mgmt Vote Rec Cast 1 Approve Merger Agreement For For 2 Adjourn Meeting For For American Capital Ltd. Meeting Date/Type 06/11/09 AGM Security 02503Y103 Shares Voted Record Date 4/30/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Mary C. Baskin For For 2 Elect Director Neil M. Hahl For For 3 Elect Director Philip R. Harper For For 4 Elect Director John A. Koskinen For For 5 Elect Director Stan Lundine For For 6 Elect Director Kenneth D. Peterson, Jr. For For 7 Elect Director Alvin N. Puryear For For 8 Elect Director Malon Wilkus For For 9 Approve Reverse Stock Split For Against 10 Approve Stock Option Plan For Against 11 Ratify Auditors For For Apartment Investment and Management Company Meeting Date/Type 04/27/09 AGM Security 03748R101 Shares Voted Record Date 2/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James N. Bailey For Withhold Elect Director Terry Considine For For Elect Director Richard S. Ellwood For Withhold Elect Director Thomas L. Keltner For Withhold Elect Director J. Landis Martin For Withhold Elect Director Robert A. Miller For Withhold Elect Director Michael A. Stein For Withhold 2 Ratify Auditors For For 3 Require a Majority Vote for the Election of Directors For Ashland Inc. Meeting Date/Type 01/29/09 AGM Security Shares Voted Record Date 12/1/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Roger W. Hale For For Elect Director Vada O. Manager For For Elect Director George A Schaefer, Jr. For For Elect Director John F. Turner For For Elect Director Mark C. Rohr For For 2 Ratify Auditors For For 3 Adopt Majority Voting for Uncontested Election of Directors For For AutoNation, Inc. Meeting Date/Type 05/06/09 AGM Security 05329W102 Shares Voted Record Date 3/11/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Mike Jackson For For Elect Director Rick L. Burdick For For Elect Director William C. Crowley For For Elect Director David B. Edelson For For Elect Director Kim C. Goodman For For Elect Director Robert R. Grusky For For Elect Director Michael E. Maroone For For Elect Director Carlos A. Migoya For Withhold 2 Ratify Auditors For For 3 Amend Articles/Bylaws/Charter Call Special Meetings Against For 4 Require Independent Board Chairman Against For Banco Santander S.A. Meeting Date/Type 06/18/09 AGM Security 05964H105 Shares Voted Record Date 5/19/2009 Ballot Issues Mgmt Vote Rec Cast Meeting for ADR Holders 1 Examination and approval of the Annual Accounts and of the Corporate Management of Banco Santander, S.A. and its Consolidated Group, all with respect to the Fiscal Wear Ended December 31, 2008 For For 2 Application Of Results From Fiscal Year 2008 For For 3 Re-election Of Mr. Matias Rodriguez Inciarte For For 4 Re-election Of Mr. Manuel Soto Serrano For For 5 Re-election Of Mr. Guillermo De La Dehesa Romero For For 6 Re-election Of Mr. Abel Matutes Juan For For 7 Re-election Of The Auditor Of Accounts For Fiscal Year 2009. For For 8 Authorize Repurchase of Shares in Accordance With Article 75 of Corporate Law; Void Authorization Granted on June 21, 2008 For For 9 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights in Accordance to Article 153 1.a) of the Spanish Corporate Law; Void Authorization Granted at the AGM held on June 21, 2008 For For 10 Authorize Issuance of Equity or Equity-Linked Securities up to Aggregate Nominal Amount of EUR 2.04 Billion without Preemptive Rights For For 11 Authorize Capitalization of Reserves of 0.5: 1 Bonus Issue; Amend Article 5 Accordingly For For 12 Grant Board Authorization to Issue Convertible and/or Exchangeable Debt Securities without Preemptive Rights For For 13 Approve Bundled Incentive Plans Linked to Predetermined Requirements such as Total Return Results and EPS For For 14 Approve Savings Plan for Abbey National Plc' Employees and other Companies of Santander Group in the U.K. For For 15 Approve Issuance of 100 Shares to Employees of Sovereign Subsidiary For For 16 Authorize Board to Ratify and Execute Approved Resolutions For For Bemis Company, Inc. Meeting Date/Type 05/07/09 AGM Security Shares Voted Record Date 3/9/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director William J. Bolton For For Elect Director Barbara L. Johnson For For Elect Director Paul S. Peercy For For Elect Director Gene C. Wulf For For 2 Ratify Auditors For For 3 Amend Executive Incentive Bonus Plan For For 4 Amend Omnibus Stock Plan For For 5 Report on Pay Disparity Against Against Big Lots, Inc. Meeting Date/Type 05/28/09 AGM Security Shares Voted Record Date 3/30/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Jeffrey P. Berger For For Elect Director Steven S. Fishman For For Elect Director Peter J. Hayes For For Elect Director David T. Kollat For For Elect Director Brenda J. Lauderback For For Elect Director Philip E. Mallott For For Elect Director Russell Solt For For Elect Director James R. Tener For For Elect Director Dennis B. Tishkoff For For 2 Ratify Auditors For For 3 Require a Majority Vote for the Election of Directors Against For Cabot Oil & Gas Corp. Meeting Date/Type 04/28/09 AGM Security Shares Voted Record Date 3/10/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Rhys J. Best For For Elect Director Robert Kelley For For Elect Director P. Dexter Peacock For For 2 Increase Authorized Common Stock For For 3 Amend Omnibus Stock Plan For For 4 Ratify Auditors For For CB Richard Ellis Group Inc Meeting Date/Type 06/02/09 AGM Security 12497T101 Shares Voted Record Date 4/9/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Richard C. Blum For For 2 Elect Director Patrice M. Daniels For For 3 Elect Director Curtis F. Feeny For For 4 Elect Director Bradford M. Freeman For For 5 Elect Director Michael Kantor For For 6 Elect Director Frederic V. Malek For For 7 Elect Director Jane J. Su For For 8 Elect Director Brett White For For 9 Elect Director Gary L. Wilson For For 10 Elect Director Ray Wirta For For 11 Ratify Auditors For For 12 Approve Stock Option Exchange Program For Against 13 Increase Authorized Common Stock For For Centex Corp. Meeting Date/Type 07/10/08 AGM Security Shares Voted Record Date 5/19/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Barbara T. Alexander For For Elect Director Timothy R. Eller For For Elect Director James J. Postl For For 2 Ratify Auditors For For 3 Amend Articles of Incorporation to Remove Certain Provisions For For 4 Approve Executive Incentive Bonus Plan For For 5 Amend Omnibus Stock Plan For For 6 Amend Omnibus Stock Plan For For 7 Adopt Greenhouse Gas Goals for Products and Operations Against For 8 Declassify the Board of Directors Against For CenturyTel, Inc. Meeting Date/Type 01/27/09 EGM Security Shares Voted Record Date 12/17/2008 Ballot Issues Mgmt Vote Rec Cast 1 Issue Shares in Connection with Acquisition For For 2 Amend Charter Eliminating Enhanced Voting Rights For For 3 Increase Authorized Common Stock For For 4 Adjourn Meeting For For CenturyTel, Inc. Meeting Date/Type 05/07/09 AGM Security Shares Voted Record Date 3/25/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Fred R. Nichols For For Elect Director Harvey P. Perry For For Elect Director Jim D. Reppond For For Elect Director Joseph R. Zimmel For For 2 Ratify Auditors For For 3 Require a Majority Vote for the Election of Directors Against For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against For 5 Report on Internet Network Management Practices Regarding Privacy and Freedom of Expression Against For CF Industries Holdings, Inc. Meeting Date/Type 04/21/09 Contest Security Shares Voted Record Date 3/16/2009 Ballot Issues Mgmt Vote Rec Cast Management Proxy (White Card) Elect Director Stephen A. Furbacher For For Elect Director David R. Harvey For For Elect Director John D. Johnson For For 2 Ratify Auditors For For 3 Approve Omnibus Stock Plan For For Dissident Proxy (Green Card) Elect Director Stephen A. Furbacher TNA Elect Director David R. Harvey TNA Elect Director John D. Johnson TNA 2 Ratify Auditors For TNA 3 Approve Omnibus Stock Plan For TNA Ciena Corporation Meeting Date/Type 03/25/09 AGM Security Shares Voted Record Date 1/26/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Stephen P. Bradley, Ph.D. For For Elect Director Bruce L. Claflin For For 2 Ratify Auditors For For Cintas Corp. Meeting Date/Type 10/14/08 AGM Security Shares Voted Record Date 8/19/2008 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Gerald S. Adolph For Against 2 Elect Director Paul R. Carter For Against 3 Elect Director Gerald V. Dirvin For Against 4 Elect Director Richard T. Farmer For For 5 Elect Director Scott D. Farmer For For 6 Elect Director Joyce Hergenhan For Against 7 Elect Director Robert J. Kohlhepp For For 8 Elect Director David C. Phillips For Against 9 Elect Director Ronald W. Tysoe For For 10 Ratify Auditors For For 11 Require Independent Board Chairman Against For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Against For CIT Group Inc Meeting Date/Type 05/12/09 AGM Security Shares Voted Record Date 3/16/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Michael A. Carpenter For For 2 Elect Director William M. Freeman For Against 3 Elect Director Susan M. Lyne For Against 4 Elect Director Marianne Miller Parrs For For 5 Elect Director Jeffrey M. Peek For For 6 Elect Director John R. Ryan For For 7 Elect Director Christopher H. Shays For For 8 Elect Director Seymour Sternberg For For 9 Elect Director Peter J. Tobin For For 10 Elect Director Lois M. Van Deusen For For 11 Ratify Auditors For For 12 Amend Omnibus Stock Plan For For 13 Amend Qualified Employee Stock Purchase Plan For For 14 Approve Issuance of Warrants/Convertible Debentures For For 15 Advisory Vote to Ratify Named Executive Officer's Compensation For Against CMS Energy Corp. Meeting Date/Type 05/22/09 AGM Security Shares Voted Record Date 3/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Merribel S. Ayres For For Elect Director Jon E. Barfield For For Elect Director Richard M. Gabrys For For Elect Director David W. Joos For For Elect Director Philip R. Lochner, Jr. For For Elect Director Michael T. Monahan For For Elect Director Joseph F. Paquette, Jr. For For Elect Director Percy A. Pierre For For Elect Director Kenneth L. Way For For Elect Director Kenneth Whipple For For Elect Director John B. Yasinsky For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Amend Executive Incentive Bonus Plan For For 5 Adopt Majority Voting for Uncontested Election of Directors For For Compuware Corp. Meeting Date/Type 08/26/08 AGM Security Shares Voted Record Date 6/30/2008 Ballot Issues Mgmt Vote Rec Cast Elect Directors Dennis W. Archer For For Elect Directors Gurminder S. Bedi For For Elect Directors William O. Grabe For For Elect Directors William R. Halling For For Elect Directors Peter Karmanos, Jr For For Elect Directors Faye Alexander Nelson For For Elect Directors Glenda D. Price For For Elect Directors W. James Prowse For For Elect Directors G. Scott Romney For For 2 Ratify Auditors For For Constellation Brands, Inc. Meeting Date/Type 07/17/08 AGM Security 21036P108 Shares Voted Record Date 5/23/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Barry A. Fromberg For For Elect Director Jeananne K. Hauswald For For Elect Director James A. Locke III For Withhold Elect Director Thomas C. McDermott For For Elect Director Peter M. Perez For For Elect Director Richard Sands For For Elect Director Robert Sands For For Elect Director Paul L. Smith For For Elect Director Peter H. Soderberg For For Elect Director Mark Zupan For For 2 Ratify Auditors For For Convergys Corp. Meeting Date/Type 04/21/09 AGM Security Shares Voted Record Date 3/4/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director John F. Barrett For Withhold Elect Director Willard W. Brittain, Jr. For Withhold Elect Director David F. Dougherty For Withhold Elect Director Joseph E. Gibbs For Withhold Elect Director Barry S. Rosenstein For For 2 Ratify Auditors For For 3 Amend Code of Regulation to Adopt Director Resignation Policy For For 4 Require a Majority Vote for the Election of Directors Against For 5 Declassify the Board of Directors Against For Coventry Health Care Inc. Meeting Date/Type 05/21/09 AGM Security Shares Voted Record Date 3/23/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Daniel N. Mendelson For For Elect Director Rodman W. Moorhead For For Elect Director Timothy T. Weglicki For For 2 Amend Omnibus Stock Plan For For 3 Amend Omnibus Stock Plan For For 5 Ratify Auditors For For D.R. Horton, Inc. Meeting Date/Type 01/29/09 AGM Security 23331A109 Shares Voted Record Date 12/2/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Donald R. Horton For For Elect Director Bradley S. Anderson For For Elect Director Michael R. Buchanan For For Elect Director Michael W. Hewatt For For Elect Director Bob G. Scott For For Elect Director Donald J. Tomnitz For For Elect Director Bill W. Wheat For For 2 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For 3 Require a Majority Vote for the Election of Directors Against For 4 Other Business For Against Darden Restaurants, Inc. Meeting Date/Type 09/12/08 AGM Security Shares Voted Record Date 7/21/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Leonard L. Berry For For Elect Director Odie C. Donald For For Elect Director David H. Hughes For For Elect Director Charles A Ledsinger, Jr. For For Elect Director William M. Lewis, Jr. For For Elect Director Connie Mack, III For For Elect Director Andrew H. (Drew) Madsen For For Elect Director Clarence Otis, Jr. For For Elect Director Michael D. Rose For For Elect Director Maria A. Sastre For For Elect Director Jack A. Smith For For 2 Amend Omnibus Stock Plan For For 3 Ratify Auditors For For Dean Foods Company Meeting Date/Type 05/21/09 AGM Security Shares Voted Record Date 3/25/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Janet Hill For For Elect Director Hector M. Nevares For For 2 Amend Omnibus Stock Plan For Against 3 Ratify Auditors For For Developers Diversified Realty Corp. Meeting Date/Type 04/09/09 EGM Security Shares Voted Record Date 3/6/2009 Ballot Issues Mgmt Vote Rec Cast 1 Approve Issuance of Shares for a Private Placement For For 2 Amend Stock Ownership Limitations For For 3 Amend Securities Transfer Restrictions For For 4 Fix Number of Directors For For 5 Adjourn Meeting For For Developers Diversified Realty Corp. Meeting Date/Type 06/25/09 AGM Security Shares Voted Record Date 4/29/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Dean S. Adler For For Elect Director Terrance R. Ahern For For Elect Director Robert H. Gidel For For Elect Director Daniel B. Hurwitz For For Elect Director Volker Kraft For For Elect Director Victor B. MacFarlane For For Elect Director Craig Macnab For For Elect Director Scott D. Roulston For For Elect Director Barry A. Sholem For For Elect Director William B. Summers, Jr. For For Elect Director Scott A. Wolstein For For 2 Increase Authorized Common Stock For For 3 Amend Omnibus Stock Plan For For 4 Ratify Auditors For For Dynegy, Inc. Meeting Date/Type 05/22/09 AGM Security 26817G102 Shares Voted Record Date 3/24/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director David W. Biegler For For Elect Director Thomas D. Clark, Jr. For For Elect Director Victor E. Grijalva For For Elect Director Patricia A. Hammick For For Elect Director George L. Mazanec For For Elect Director Howard B. Sheppard For For Elect Director William L. Trubeck For For Elect Director Bruce A. Williamson For For 2 Ratify Auditors For For 3 Adopt Quantitative GHG Goals for Products and Operations Against For E*Trade Financial Corp. Meeting Date/Type 05/28/09 AGM Security Shares Voted Record Date 4/20/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Michael K. Parks For For Elect Director Lewis E. Randall For For Elect Director Joseph L. Sclafani For For Elect Director Stephen H. Willard For For 2 Amend Omnibus Stock Plan For For 3 Ratify Auditors For For 4 Amend Executive Bonus Program Against For E.W. Scripps Co. (The) Meeting Date/Type 07/15/08 EGM Security Shares Voted Record Date 6/9/2008 Ballot Issues Mgmt Vote Rec Cast 1 Approve Reverse Stock Split For Against Eastman Chemical Co. Meeting Date/Type 05/07/09 AGM Security Shares Voted Record Date 3/10/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Stephen R. Demeritt For For Elect Director Robert M. Hernandez For For Elect Director Lewis M. Kling For For Elect Director David W. Raisbeck For For 2 Ratify Auditors For For 3 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For 4 Amend Articles/Bylaws/Charter Call Special Meetings Against For Eastman Kodak Co. Meeting Date/Type 05/13/09 AGM Security Shares Voted Record Date 3/16/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Richard S. Braddock For For 2 Elect Director Timothy M. Donahue For For 3 Elect Director Michael J. Hawley For For 4 Elect Director William H. Hernandez For For 5 Elect Director Douglas R. Lebda For For 6 Elect Director Debra L. Lee For For 7 Elect Director Delano E. Lewis For For 8 Elect Director William G. Parrett For For 9 Elect Director Antonio M. Perez For For 10 Elect Director Dennis F. Strigl For For 11 Elect Director Laura D'Andrea Tyson For For 12 Ratify Auditors For For Expedia Inc Meeting Date/Type 06/02/09 AGM Security 30212P105 Shares Voted Record Date 4/9/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director A. George Battle For For Elect Director Barry Diller For Withhold Elect Director Jonathan L. Dolgen For For Elect Director William R. Fitzgerald For Withhold Elect Director Craig A. Jacobson For For Elect Director Victor A. Kaufman For Withhold Elect Director Peter M. Kern For For Elect Director Dara Khosrowshahi For Withhold Elect Director John C. Malone For Withhold Elect Director Jose A. Tazon For For 2 Amend Omnibus Stock Plan For Against 3 Ratify Auditors For For Family Dollar Stores, Inc. Meeting Date/Type 01/15/09 AGM Security Shares Voted Record Date 11/28/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Mark R. Bernstein For For Elect Director Pamela L. Davies For For Elect Director Sharon Allred Decker For For Elect Director Edward C. Dolby For For Elect Director Glenn A. Eisenberg For For Elect Director Howard R. Levine For For Elect Director George R. Mahoney, Jr. For For Elect Director James G. Martin For For Elect Director Harvey Morgan For For Elect Director Dale C. Pond For For 2 Ratify Auditors For For First Horizon National Corp Meeting Date/Type 04/21/09 AGM Security Shares Voted Record Date 2/20/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Mark A. Emkes For For Elect Director D. Bryan Jordan For For Elect Director R. Brad Martin For For Elect Director Vicki R. Palmer For For Elect Director William B. Sansom For For 2 Ratify Auditors For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Frontier Communications Corp. Meeting Date/Type 05/14/09 AGM Security 35906A108 Shares Voted Record Date 3/18/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Kathleen Q. Abernathy For For Elect Director Leroy T. Barnes, Jr. For For Elect Director Peter C.B. Bynoe For For Elect Director Michael T. Dugan For For Elect Director Jeri B. Finard For For Elect Director Lawton Wehle Fitt For For Elect Director William M. Kraus For For Elect Director Howard L. Schrott For For Elect Director Larraine D. Segil For For Elect Director David H. Ward For For Elect Director Myron A. Wick, III For For Elect Director Mary Agnes Wilderotter For For 2 Approve Omnibus Stock Plan For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Against For 4 Ratify Auditors For For Gannett Co., Inc. Meeting Date/Type 04/28/09 AGM Security Shares Voted Record Date 3/2/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Craig A. Dubow For For Elect Director Howard D. Elias For For Elect Director Marjorie Magner For For Elect Director Scott K. McCune For For Elect Director Duncan M. McFarland For For Elect Director Donna E. Shalala For For Elect Director Neal Shapiro For For Elect Director Karen Hastie Williams For For 2 Ratify Auditors For For 3 Adopt Anti Gross-up Policy Against For Genworth Financial, Inc. Meeting Date/Type 05/13/09 AGM Security 37247D106 Shares Voted Record Date 3/20/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Frank J. Borelli For For Elect Director Michael D. Fraizer For For Elect Director Nancy J. Karch For For Elect Director J. Robert "Bob" Kerrey For For Elect Director Risa J. Lavizzo-Mourey For For Elect Director James A. Parke For For Elect Director James S. Riepe For For Elect Director Barrett A. Toan For For Elect Director Thomas B. Wheeler For For 2 Approve Repricing of Options For For 3 Ratify Auditors For For Harman International Industries, Inc. Meeting Date/Type 12/03/08 AGM Security Shares Voted Record Date 10/6/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Brian F. Carroll For For Elect Director Hellene S. Runtagh For For 2 Amend Omnibus Stock Plan For For 3 Approve Executive Incentive Bonus Plan For For Hercules Inc. Meeting Date/Type 11/05/08 EGM Security Shares Voted Record Date 9/19/2008 Ballot Issues Mgmt Vote Rec Cast 1 Approve Merger Agreement For For 2 Adjourn Meeting For For Huntington Bancshares Inc. Meeting Date/Type 04/22/09 AGM Security Shares Voted Record Date 2/18/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director John B. Gerlach, Jr. For Withhold Elect Director D. James Hilliker For Withhold Elect Director Jonathan A. Levy For For Elect Director Gene E. Little For For 2 Amend Omnibus Stock Plan For For 3 Ratify Auditors For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against IAC/InteractiveCorp. Meeting Date/Type 08/01/08 AGM Security 44919P300 Shares Voted Record Date 6/17/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Edgar Bronfman, Jr. For Withhold Elect Director Barry Diller For Withhold Elect Director Victor A. Kaufman For Withhold Elect Director Donald R. Keough For For Elect Director Bryan Lourd For For Elect Director John C. Malone For Withhold Elect Director Arthur C. Martinez For For Elect Director Steven Rattner For For Elect Director Alan G. Spoon For For Elect Director Diane Von Furstenberg For Withhold Elect Director Michael P. Zeisser For Withhold 2 Approve Merger Agreement For Against 3 Approve Reverse Stock Split For Against 4 Approve Omnibus Stock Plan For Against 5 Ratify Auditors For For IMS Health Inc. Meeting Date/Type 05/01/09 AGM Security Shares Voted Record Date 3/6/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director H. Eugene Lockhart For For Elect Director Bradley T. Sheares For For 2 Ratify Auditors For For 3 Reduce Supermajority Vote Requirement For For International Flavors & Fragrances Inc. Meeting Date/Type 04/28/09 AGM Security Shares Voted Record Date 3/2/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Margaret Hayes Adame For For Elect Director Robert M. Amen For For Elect Director Marcello Bottoli For For Elect Director Linda B. Buck For For Elect Director J. Michael Cook For For Elect Director Peter A. Georgescu For For Elect Director Alexandra A. Herzan For For Elect Director Henry W. Howell, Jr For For Elect Director Katherine M. Hudson For For Elect Director Arthur C. Martinez For For Elect Director Burton M. Tansky For For Elect Director Douglas D. Tough For For 2 Ratify Auditors For For Jabil Circuit, Inc. Meeting Date/Type 01/22/09 AGM Security Shares Voted Record Date 11/26/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Laurence S. Grafstein For For Elect Director Mel S. Lavitt For For Elect Director Timothy L. Main For For Elect Director William D. Morean For For Elect Director Lawrence J. Murphy For For Elect Director Frank A. Newman For For Elect Director Steven A. Raymund For For Elect Director Thomas A. Sansone For For Elect Director Kathleen A. Walters For For 2 Amend Omnibus Stock Plan For For 3 Amend Qualified Employee Stock Purchase Plan For For 4 Ratify Auditors For For 5 Other Business For Against Janus Capital Group Inc. Meeting Date/Type 04/30/09 AGM Security 47102X105 Shares Voted Record Date 3/2/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Steven L. Scheid For For Elect Director Timothy K. Armour For For Elect Director J. Richard Fredericks For For Elect Director Lawrence E. Kochard For For Elect Director Landon H. Rowland For For 2 Ratify Auditors For For JDS Uniphase Corp. Meeting Date/Type 11/12/08 AGM Security 46612J507 Shares Voted Record Date 9/12/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Richard T. Liebhaber For For Elect Director Casimir S. Skrzypczak For Withhold Elect Director Kevin A. DeNuccio For Withhold 2 Amend Omnibus Stock Plan For For 3 Ratify Auditors For For Jones Apparel Group, Inc. Meeting Date/Type 05/20/09 AGM Security Shares Voted Record Date 3/24/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Wesley R. Card For For 2 Elect Director Sidney Kimmel For For 3 Elect Director Matthew H. Kamens For For 4 Elect Director J. Robert Kerrey For For 5 Elect Director Ann N. Reese For For 6 Elect Director Gerald C. Crotty For For 7 Elect Director Lowell W. Robinson For For 8 Elect Director Donna F. Zarcone For For 9 Elect Director Robert L. Mettler For For 10 Elect Director Margaret H. Georgiadis For For 11 Ratify Auditors For For 12 Approve Omnibus Stock Plan For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Against For KB Home Meeting Date/Type 04/02/09 AGM Security 48666K109 Shares Voted Record Date 2/14/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Stephen F. Bollenbach For For Elect Director Timothy W. Finchem For For Elect Director Kenneth M. Jastrow, II For For Elect Director Robert L. Johnson For For Elect Director Melissa Lora For For Elect Director Michael G. McCaffery For For Elect Director Jeffrey T. Mezger For For 2 Ratify Auditors For For 3 Approve Stock Ownership Limitations For For 4 Approve Shareholder Rights Plan (Poison Pill) For For 5 Approve Executive Incentive Bonus Plan For For 6 Pay For Superior Performance Against For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Against For 8 Adopt Principles for Health Care Reform Against Against King Pharmaceuticals Inc. Meeting Date/Type 06/04/09 AGM Security Shares Voted Record Date 3/30/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director R. Charles Moyer For For Elect Director D. Gregory Rooker For For Elect Director Ted G. Wood For For Elect Director E.W. Deavenport, Jr. For For Elect Director Elizabeth M. Greetham For For 2 Ratify Auditors For For 3 Require a Majority Vote for the Election of Directors Against For Leggett & Platt, Inc. Meeting Date/Type 05/07/09 AGM Security Shares Voted Record Date 3/5/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Ralph W. Clark For For 2 Elect Director R. Ted Enloe, III For For 3 Elect Director Richard T. Fisher For For 4 Elect Director Karl G. Glassman For For 5 Elect Director David S. Haffner For For 6 Elect Director Joseph W. McClanathan For For 7 Elect Director Judy C. Odom For For 8 Elect Director Maurice E. Purnell, Jr. For For 9 Elect Director Phoebe A. Wood For For 10 Ratify Auditors For For 11 Approve Executive Incentive Bonus Plan For For 12 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against For Lennar Corp. Meeting Date/Type 04/15/09 AGM Security Shares Voted Record Date 2/19/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Irving Bolotin For For Elect Director Steven L. Gerard For For Elect Director Sherrill W. Hudson For For Elect Director R. Kirk Landon For For Elect Director Sidney Lapidus For For Elect Director Stuart A. Miller For For Elect Director Donna E. Shalala For For Elect Director Jeffrey Sonnenfeld For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For Against 4 Adopt Quantitative GHG Goals for Products and Operations Against For Lexmark International, Inc. Meeting Date/Type 04/23/09 AGM Security Shares Voted Record Date 2/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Michael J. Maples For For Elect Director Stephen R. Hardis For For Elect Director William R. Fields For For Elect Director Robert Holland, Jr. For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Against For Limited Brands Meeting Date/Type 05/28/09 AGM Security Shares Voted Record Date 3/30/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James L. Heskett For For Elect Director Allan R. Tessler For For Elect Director Abigail S. Wexner For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Declassify the Board of Directors For LSI Corp Meeting Date/Type 05/14/09 AGM Security Shares Voted Record Date 3/17/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Charles A. Haggerty For For 2 Elect Director Richard S. Hill For For 3 Elect Director John H.F. Miner For For 4 Elect Director Arun Netravali For For 5 Elect Director Matthew J. O?Rourke For For 6 Elect Director Gregorio Reyes For For 7 Elect Director Michael G. Strachan For For 8 Elect Director Abhijit Y. Talwalkar For For 9 Elect Director Susan Whitney For For 10 Ratify Auditors For For 11 Amend Executive Incentive Bonus Plan For For Massey Energy Company Meeting Date/Type 05/19/09 AGM Security Shares Voted Record Date 3/20/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James B. Crawford For For Elect Director E. Gordon Gee For For Elect Director Lady Judge For Withhold Elect Director Stanley C. Suboleski For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Report on Implementation of EPA Settlement Reforms and CSR Commitments Against For 5 Adopt Report on Plans to Reduce Greenhouse Gas from Products and Operations Against For 6 Provide Early Disclosure of Shareholder Proposal Voting Results Against For MBIA Inc. Meeting Date/Type 05/07/09 AGM Security 55262C100 Shares Voted Record Date 3/10/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Joseph W. Brown For For Elect Director David A. Coulter For For Elect Director Claire L. Gaudiani For For Elect Director Daniel P. Kearney For For Elect Director Kewsong Lee For For Elect Director Laurence H. Meyer For For Elect Director Charles R. Rinehart For For Elect Director John A. Rolls For For Elect Director Richard C. Vaughan For For 2 Amend Omnibus Stock Plan For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against 5 Ratify Auditors For For MeadWestvaco Corp. Meeting Date/Type 04/27/09 AGM Security Shares Voted Record Date 2/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Michael E. Campbell For For Elect Director Thomas W. Cole, Jr. For For Elect Director James G. Kaiser For For Elect Director Richard B. Kelson For For Elect Director James M. Kilts For For Elect Director Susan J. Kropf For For Elect Director Douglas S. Luke For For Elect Director John A. Luke, Jr. For For Elect Director Robert C. McCormack For For Elect Director Timothy H. Powers For For Elect Director Edward M. Straw For For Elect Director Jane L. Warner For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Amend Articles/Bylaws/Charter Call Special Meetings Against For Meredith Corp. Meeting Date/Type 11/05/08 AGM Security Shares Voted Record Date 9/11/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Alfred H. Drewes For For Elect Director David J. Londoner For For Elect Director Philip A. Marineau For For Elect Director Elizabeth E. Tallett For For 2 Ratify Auditors For For 3 Amend Qualified Employee Stock Purchase Plan For For 4 Report on Sustainable Paper Purchasing Against For Molex Incorporated Meeting Date/Type 10/31/08 AGM Security Shares Voted Record Date 9/2/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Edgar D. Jannotta For For Elect Director John H. Krehbiel, Jr. For For Elect Director Donald G. Lubin For For Elect Director Robert J. Potter For For 2 Approve Executive Incentive Bonus Plan For For 3 Approve Omnibus Stock Plan For For 4 Ratify Auditors For For Monster Worldwide, Inc. Meeting Date/Type 06/22/09 AGM Security Shares Voted Record Date 4/23/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Salvatore Iannuzzi For For Elect Director Robert J. Chrenc For For Elect Director John Gaulding For For Elect Director Edmund P. Giambastiani, Jr. For For Elect Director Ronald J. Kramer For For Elect Director Roberto Tunioli For For Elect Director Timothy T. Yates For For 2 Amend Omnibus Stock Plan For For 3 Ratify Auditors For For Newell Rubbermaid Inc. Meeting Date/Type 05/05/09 AGM Security Shares Voted Record Date 3/13/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Thomas E. Clarke For For Elect Director Domenico De Sole For For Elect Director Elizabeth Cuthbert-Millett For For Elect Director Steven J. Strobel For For 2 Ratify Auditors For For Nicor Inc. Meeting Date/Type 04/23/09 AGM Security Shares Voted Record Date 2/24/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Robert M. Beavers, Jr. For For Elect Director Bruce P. Bickner For For Elect Director John H. Birdsall, III For For Elect Director Norman R Bobins For For Elect Director Brenda J. Gaines For For Elect Director Raymond A. Jean For For Elect Director Dennis J. Keller For For Elect Director R. Eden Martin For For Elect Director Georgia R. Nelson For For Elect Director Armando J. Olivera For For Elect Director John Rau For For Elect Director John C. Staley For For Elect Director Russ M. Strobel For For 2 Ratify Auditors For For Nordstrom, Inc. Meeting Date/Type 05/19/09 AGM Security Shares Voted Record Date 3/11/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Phyllis J. Campbell For For 2 Elect Director Enrique Hernandez, Jr. For For 3 Elect Director Robert G. Miller For For 4 Elect Director Blake W. Nordstrom For For 5 Elect Director Erik B. Nordstrom For For 6 Elect Director Peter E. Nordstrom For For 7 Elect Director Philip G. Satre For For 8 Elect Director Robert D. Walter For For 9 Elect Director Alison A. Winter For For 10 Ratify Auditors For For 11 Approve Executive Incentive Bonus Plan For For Novell, Inc. Meeting Date/Type 04/06/09 AGM Security Shares Voted Record Date 2/13/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Albert Aiello For For Elect Director Fred Corrado For For Elect Director Richard L. Crandall For For Elect Director Gary G. Greenfield For For Elect Director Judith H. Hamilton For For Elect Director Ronald W. Hovsepian For For Elect Director Patrick S. Jones For For Elect Director Claudine B. Malone For For Elect Director Richard L. Nolan For For Elect Director Thomas G. Plaskett For For Elect Director John W. Poduska, Sr For For Elect Director Kathy Brittain White For For 2 Approve Omnibus Stock Plan For For 3 Ratify Auditors For For Novellus Systems, Inc. Meeting Date/Type 05/12/09 AGM Security Shares Voted Record Date 3/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Richard S. Hill For For Elect Director Neil R. Bonke For For Elect Director Youssef A. El-Mansy For For Elect Director J. David Litster For For Elect Director Yoshio Nishi For For Elect Director Glen G. Possley For For Elect Director Ann D. Rhoads For For Elect Director William R. Spivey For For Elect Director Delbert A. Whitaker For For 2 Amend Omnibus Stock Plan For For 3 Amend Qualified Employee Stock Purchase Plan For For 4 Amend Executive Incentive Bonus Plan For For 5 Ratify Auditors For For Office Depot, Inc. Meeting Date/Type 04/22/09 AGM Security Shares Voted Record Date 3/3/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Lee A. Ault III For For Elect Director Neil R. Austrian For For Elect Director David W. Bernauer For For Elect Director Marsha J. Evans For For Elect Director David I. Fuente For For Elect Director Brenda J. Gaines For For Elect Director Myra M. Hart For For Elect Director W. Scott Hedrick For For Elect Director Kathleen Mason For For Elect Director Michael J. Myers For For Elect Director Steve Odland For For 2 Ratify Auditors For For 3 Amend Bylaws Call Special Meetings Against For 4 Reimburse Proxy Contest Expenses Against For 5 Require Independent Board Chairman Against For Pall Corp. Meeting Date/Type 11/19/08 AGM Security Shares Voted Record Date 9/30/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Cheryl W. Grisé For For Elect Director Ulric S. Haynes, Jr. For For Elect Director Ronald L. Hoffman For For Elect Edwin W. Martin, Jr. For For Elect Director Katharine L. Plourde For For Elect Director Heywood Shelley For For Elect Director Edward Travaglianti For For 2 Ratify Auditors For For 3 Amend Restricted Stock Plan For For 4 Amend Omnibus Stock Plan For For Patterson Companies Inc. Meeting Date/Type 09/08/08 AGM Security Shares Voted Record Date 7/11/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Ronald E. Ezerski For For Elect Director Andre B. Lacy For For 2 Approve Profit Sharing Plan For For 3 Ratify Auditors For For PerkinElmer, Inc. Meeting Date/Type 04/28/09 AGM Security Shares Voted Record Date 3/2/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Robert F. Friel For For Elect Director Nicholas A. Lopardo For For Elect Director Alexis P. Michas For For Elect Director James C. Mullen For For Elect Director Vicki L. Sato For For Elect Director Gabriel Schmergel For For Elect Director Kenton J. Sicchitano For For Elect Director Patrick J. Sullivan For For Elect Director G. Robert Tod For For 2 Ratify Auditors For For 3 Approve Omnibus Stock Plan For For Pioneer Natural Resources Co. Meeting Date/Type 06/17/09 AGM Security Shares Voted Record Date 4/22/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Thomas D. Arthur For For Elect Director Andrew F. Cates For For Elect Director Scott J. Reiman For For Elect Director Scott D. Sheffield For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For Against 4 Amend Omnibus Stock Plan For For Polo Ralph Lauren Corp. Meeting Date/Type 08/07/08 AGM Security Shares Voted Record Date 6/23/2008 Ballot Issues Mgmt Vote Rec Cast Elect Frank A. Bennack, Jr. For For Elect Joel L. Fleishman For For Elect Terry S. Semel For Withhold 3 Ratify Auditors For For Pulte Homes Inc. Meeting Date/Type 05/14/09 AGM Security Shares Voted Record Date 3/17/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Debra J. Kelly-Ennis For Withhold Elect Director Bernard W. Reznicek For Withhold Elect Director Richard G. Wolford For Withhold 2 Amend Stock Ownership Limitations For Against 3 Amend Omnibus Stock Plan For Against 4 Ratify Auditors For For 5 Require a Majority Vote for the Election of Directors Against For 6 Declassify the Board of Directors Against For 7 Require Independent Board Chairman Against For 8 Performance-Based Equity Awards Against For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Against For 10 Report on Pay Disparity Against Against QLogic Corp. Meeting Date/Type 08/28/08 AGM Security Shares Voted Record Date 7/7/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director H.K. Desai For For Elect Director Joel S. Birnbaum For For Elect Director James R. Fiebiger For For Elect Director Balakrishnan S. Iyer For For Elect Director Kathryn B. Lewis For For Elect Director George D. Wells For For 2 Amend Omnibus Stock Plan For For 3 Amend Qualified Employee Stock Purchase Plan For For 4 Ratify Auditors For For R. R. Donnelley & Sons Co. Meeting Date/Type 05/21/09 AGM Security Shares Voted Record Date 4/3/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Thomas J. Quinlan, III For For 2 Elect Director Stephen M. Wolf For For 3 Elect Director Lee A. Chaden For For 4 Elect Director E.V. (Rick) Goings For For 5 Elect Director Judith H. Hamilton For For 6 Elect Director Susan M. Ivey For For 7 Elect Director Thomas S. Johnson For For 8 Elect Director John C. Pope For For 9 Elect Director Michael T. Riordan For For 10 Elect Director Oliver R. Sockwell For For 11 Ratify Auditors For For 12 Report on Sustainable Forestry Against Against 13 Amend Articles/Bylaws/Charter Call Special Meetings Against For Radioshack Corp. Meeting Date/Type 05/21/09 AGM Security Shares Voted Record Date 3/24/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Frank J. Belatti For For 2 Elect Director Julian C. Day For For 3 Elect Director Daniel R. Feehan For For 4 Elect Director H. Eugene Lockhart For For 5 Elect Director Jack L. Messman For For 6 Elect Director Thomas G. Plaskett For For 7 Elect Director Edwina D. Woodbury For For 8 Ratify Auditors For For 9 Approve Executive Incentive Bonus Plan For For 10 Approve Omnibus Stock Plan For For Rowan Companies, Inc. Meeting Date/Type 05/05/09 AGM Security Shares Voted Record Date 3/9/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Thomas R. Hix For For Elect Director Robert E. Kramek For For Elect Director Frederick R. Lausen For For Elect Director Lawrence J. Ruisi For For 2 Approve Omnibus Stock Plan For For 3 Ratify Auditors For For Ryder System, Inc. Meeting Date/Type 05/01/09 AGM Security Shares Voted Record Date 3/6/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James S. Beard For For Elect Director John M. Berra For For Elect Director Luis P. Nieto, Jr. For For Elect Director E. Follin Smith For For Elect Director Gregory T. Swienton For For 2 Ratify Auditors For For Sandisk Corp. Meeting Date/Type 05/27/09 AGM Security 80004C101 Shares Voted Record Date 3/30/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Dr. Eli Harari For For Elect Director Irwin Federman For Withhold Elect Director Steven J. Gomo For For Elect Director Eddy W. Hartenstein For For Elect Director Catherine P. Lego For For Elect Director Michael E. Marks For Withhold Elect Director Dr. James D. Meindl For Withhold 2 Ratify Auditors For For 3 Eliminate Cumulative Voting For For 4 Amend Omnibus Stock Plan For For 5 Amend Omnibus Stock Plan For For 6 Require a Majority Vote for the Election of Directors Against For 7 Prepare Sustainability Report Against For Scripps Networks Interactive Inc. Meeting Date/Type 04/29/09 AGM Security Shares Voted Record Date 3/5/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director David A. Galloway For Withhold Elect Director Dale Pond For Withhold Elect Director Ronald W. Tysoe For Withhold Sealed Air Corporation Meeting Date/Type 05/20/09 AGM Security 81211K100 Shares Voted Record Date 3/23/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Hank Brown For For 2 Elect Director Michael Chu For For 3 Elect Director Lawrence R. Codey For For 4 Elect Director T. J. Dermot Dunphy For For 5 Elect Director Charles F. Farrell, Jr. For For 6 Elect Director William V. Hickey For For 7 Elect Director Jacqueline B. Kosecoff For For 8 Elect Director Kenneth P. Manning For For 9 Elect Director William J. Marino For For 10 Ratify Auditors For For Sears Holdings Corporation Meeting Date/Type 05/04/09 AGM Security Shares Voted Record Date 3/6/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director William C. Crowley For For Elect Director Edward S. Lampert For For Elect Director Steven T. Mnuchin For For Elect Director Ann N. Reese For For Elect Director Kevin B. Rollins For For Elect Director Emily Scott For For Elect Director Thomas J. Tisch For For 2 Ratify Auditors For For Snap-on Incorporated Meeting Date/Type 04/23/09 AGM Security Shares Voted Record Date 2/23/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Bruce S. Chelberg For For Elect Director Karen L. Daniel For For Elect Director Nathan J. Jones For For Elect Director Arthur L. Kelly For For 2 Ratify Auditors For For Sovereign Bancorp, Inc. Meeting Date/Type 01/28/09 EGM Security Shares Voted Record Date 12/19/2008 Ballot Issues Mgmt Vote Rec Cast 1 Approve Merger Agreement For For 2 Adjourn Meeting For For TECO Energy, Inc. Meeting Date/Type 04/29/09 AGM Security Shares Voted Record Date 2/20/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Sherrill W. Hudson For For Elect Director Joseph P. Lacher For For Elect Director Loretta A. Penn For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Declassify the Board of Directors Against For Tellabs, Inc. Meeting Date/Type 05/01/09 AGM Security Shares Voted Record Date 3/2/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Bo Hedfors For For Elect Director Michael E. Lavin For For Elect Director Jan H. Suwinski For For 2 Ratify Auditors For For Tenet Healthcare Corp. Meeting Date/Type 05/06/09 AGM Security 88033G100 Shares Voted Record Date 3/16/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director John Ellis "Jeb" Bush For For Elect Director Trevor Fetter For For Elect Director Brenda J. Gaines For For Elect Director Karen M. Garrison For For Elect Director Edward A. Kangas For For Elect Director J. Robert Kerrey For For Elect Director Floyd D. Loop For For Elect Director Richard R. Pettingill For For Elect Director James A. Unruh For For Elect Director J. McDonald Williams For For 2 Ratify Auditors For For 3 Pay For Superior Performance Against For Teradata Corporation Meeting Date/Type 04/28/09 AGM Security 88076W103 Shares Voted Record Date 2/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Peter L. Fiore For For Elect Director Michael F. Koehler For For Elect Director James M. Ringler For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Approve Executive Incentive Bonus Plan For For Teradyne, Inc. Meeting Date/Type 05/28/09 AGM Security Shares Voted Record Date 4/3/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James W. Bagley For For Elect Director Michael A. Bradley For For Elect Director Albert Carnesale For For Elect Director Edwin J. Gillis For For Elect Director Vincent M. O'Reilly For For Elect Director Paul J. Tufano For For Elect Director Roy A. Vallee For For Elect Director Patricia S. Wolpert For For 2 Amend Omnibus Stock Plan For For 3 Amend Qualified Employee Stock Purchase Plan For For 4 Ratify Auditors For For Tesoro Corp. Meeting Date/Type 05/06/09 AGM Security Shares Voted Record Date 3/12/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director John F. Bookout, III For For Elect Director Rodney F. Chase For For Elect Director Robert W. Goldman For For Elect Director Steven H. Grapstein For For Elect Director William J. Johnson For For Elect Director J.W. (Jim) Nokes For For Elect Director Donald H. Schmude For For Elect Director Bruce A. Smith For For Elect Director Michael E. Wiley For For 2 Ratify Auditors For For The Black & Decker Corp. Meeting Date/Type 04/30/09 AGM Security Shares Voted Record Date 2/24/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Nolan D. Archibald For For Elect Director Norman R. Augustine For For Elect Director Barbara L. Bowles For For Elect Director George W. Buckley For For Elect Director M. Anthony Burns For For Elect Director Kim B. Clark For For Elect Director Manuel A. Fernandez For For Elect Director Benjamin H. Griswold IV For For Elect Director Anthony Luiso For For Elect Director Robert L. Ryan For For Elect Director Mark H. Willes For For 2 Ratify Auditors For For The Estee Lauder Companies Inc. Meeting Date/Type 11/07/08 AGM Security Shares Voted Record Date 9/16/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Charlene Barshefsky For For Elect Director Leonard A. Lauder For Withhold Elect Director Ronald S. Lauder For For 2 Approve Executive Incentive Bonus Plan For For 3 Ratify Auditors For For The Goodyear Tire & Rubber Co. Meeting Date/Type 04/07/09 AGM Security Shares Voted Record Date 2/13/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James C. Boland For For Elect Director James A. Firestone For For Elect Director Robert J. Keegan For For Elect Director W. Alan McCollough For For Elect Director Denise M. Morrison For For Elect Director Rodney O'Neal For For Elect Director Shirley D. Peterson For For Elect Director Stephanie A. Streeter For For Elect Director G. Craig Sullivan For For Elect Director Thomas H. Weidemeyer For For Elect Director Michael R. Wessel For For 2 Adopt Majority Voting for Uncontested Election of Directors For For 3 Amend Code of Regulations For For 4 Ratify Auditors For For The Interpublic Group of Companies, Inc. Meeting Date/Type 05/28/09 AGM Security Shares Voted Record Date 4/6/2009 Ballot Issues Mgmt Vote Rec Cast 1 Elect Director Frank J. Borelli For For 2 Elect Director Reginald K. Brack For For 3 Elect Director Jocelyn Carter-Miller For For 4 Elect Director Jill M. Considine For For 5 Elect Director Richard A. Goldstein For For 6 Elect Director Mary J. Steele Guilfoile For For 7 Elect Director H. John Greeniaus For For 8 Elect Director William T. Kerr For For 9 Elect Director Michael I. Roth For For 10 Elect Director David M. Thomas For For 11 Approve Omnibus Stock Plan For Against 12 Approve Non-Employee Director Omnibus Stock Plan For For 13 Ratify Auditors For For 14 Amend Articles/Bylaws/Charter Call Special Meetings Against For The Manitowoc Company, Inc. Meeting Date/Type 05/05/09 AGM Security Shares Voted Record Date 2/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Cynthia M. Egnotovich For For Elect Director James L. Packard For For 2 Ratify Auditors For For The New York Times Co. Meeting Date/Type 04/23/09 AGM Security Shares Voted Record Date 2/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Scott Galloway For For Elect Director William E. Kennard For For Elect Director James A. Kohlberg For For Elect Director David E. Liddle For For Elect Director Ellen R. Marram For For 2 Ratify Auditors For For The Stanley Works Meeting Date/Type 04/23/09 AGM Security Shares Voted Record Date 2/27/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Patrick D. Campbell For Withhold Elect Director Eileen S. Kraus For Withhold Elect Director Lawrence A. Zimmerman For Withhold 2 Ratify Auditors For For 3 Approve Omnibus Stock Plan For For 4 Declassify the Board of Directors Against For The Washington Post Co. Meeting Date/Type 05/14/09 AGM Security Shares Voted Record Date 3/9/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Christopher C. Davis For For Elect Director John L. Dotson Jr. For For Elect Director Ronald L. Olson For Withhold 2 Amend Omnibus Stock Plan For For Titanium Metals Corp. Meeting Date/Type 05/11/09 AGM Security Shares Voted Record Date 3/31/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Keith R. Coogan For For Elect Director Glenn R. Simmons For For Elect Director Harold C. Simmons For For Elect Director Thomas P. Stafford For For Elect Director Steven L. Watson For For Elect Director Terry N. Worrell For For Elect Director Paul J. Zucconi For For Total System Services, Inc. Meeting Date/Type 04/29/09 AGM Security Shares Voted Record Date 2/19/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director James H. Blanchard For For Elect Director Richard Y. Bradley For For Elect Director Walter W. Driver, Jr. For For Elect Director Gardiner W. Garrard, Jr. For For Elect Director W. Walter Miller, Jr. For For 2 Declassify the Board of Directors For For 2 Ratify Auditors For For Tyson Foods, Inc. Meeting Date/Type 02/06/09 AGM Security Shares Voted Record Date 12/12/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director Don Tyson For For Elect Director John Tyson For For Elect Director Richard L. Bond For For Elect Director Lloyd V. Hackley For Withhold Elect Director Jim Kever For For Elect Director Kevin M. McNamara For Withhold Elect Director Brad T. Sauer For For Elect Director Jo Ann R. Smith For For Elect Director Barbara A. Tyson For For Elect Director Albert C. Zapanta For Withhold 2 Ratify Auditors For For 3 Disclose GHG Emissions Caused by Individual Products via Product Packaging Against Against 4 Phase out Use of Gestation Crates Against Against Unisys Corp. Meeting Date/Type 07/24/08 AGM Security Shares Voted Record Date 5/30/2008 Ballot Issues Mgmt Vote Rec Cast Elect Director J. P. Bolduc For For Elect Director James J. Duderstadt For For Elect Director Matthew J. Espe For For Elect Director Denise K. Fletcher For For Elect Director Clay B. Lifflander For For 2 Ratify Auditors For For Watson Pharmaceuticals, Inc. Meeting Date/Type 05/08/09 AGM Security Shares Voted Record Date 3/20/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Ronald R. Taylor For For Elect Director Andrew L. Turner For For Elect Director Jack Michelson For For 2 Ratify Auditors For For Wendy's International, Inc. Meeting Date/Type 09/15/08 EGM Security Shares Voted Record Date 8/5/2008 Ballot Issues Mgmt Vote Rec Cast 1 Approve Merger Agreement For For 2 Adjourn Meeting For For Whole Foods Market, Inc. Meeting Date/Type 03/16/09 AGM Security Shares Voted Record Date 1/16/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director John B. Elstrott For For Elect Director Gabrielle E. Greene For For Elect Director Hass Hassan For For Elect Director Stephanie Kugelman For For Elect Director John P. Mackey For For Elect Director Morris J. Siegel For For Elect Director Ralph Z. Sorenson For For Elect Director William A. (Kip) Tindell, III For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Amend Omnibus Stock Plan For For 5 Amend Qualified Employee Stock Purchase Plan For For 6 Require Independent Board Chairman Against For 7 Reduce Supermajority Vote Requirement Against For 8 Reincorporate in Another State from Texas to North Dakota Against Against Wyndham Worldwide Corp Meeting Date/Type 05/12/09 AGM Security 98310W108 Shares Voted Record Date 3/16/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Stephen P. Holmes For For Elect Director Myra J. Biblowit For For Elect Director Pauline D.E. Richards For For 2 Ratify Auditors For For 3 Amend Omnibus Stock Plan For For 4 Eliminate or Restrict Severance Agreements (Change-in-Control) Against For 5 Require Independent Board Chairman Against For Wynn Resorts Ltd Meeting Date/Type 05/05/09 AGM Security Shares Voted Record Date 3/16/2009 Ballot Issues Mgmt Vote Rec Cast Elect Director Linda Chen For For Elect Director Elaine P. Wynn For For Elect Director John A. Moran For Withhold 2 Ratify Auditors For For XL Capital Ltd. Meeting Date/Type 04/24/09 AGM Security G98255105 Shares Voted Record Date 3/2/2009 Ballot Issues Mgmt Vote Rec Cast Meeting for Holders of Class A Ordinary Shares Elect Dale R. Comey as a Director For For Elect Robert R. Glauber as a Director For For Elect G. Thompson Hutton as a Director For For 2 Amend 1991 Peformance Incentive Program For For 3 Amend Directors Stock & Option Plan For For 4 Ratify PriceWaterhouseCoopers LLP as Auditors For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Flex-funds By (Signature and Title)*_/s/ Robert S. Meeder, Jr., President DateNovember 10, 2009 * Print the name and title of each signing officer under his or her signature.
